                               Case 19-24331-PDR                      Doc 107           Filed 04/03/21              Page 1 of 4
                                                               United States Bankruptcy Court
                                                                Southern District of Florida
In re:                                                                                                                  Case No. 19-24331-PDR
Ralph Levi Sanders, Jr.                                                                                                 Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113C-0                                                   User: groomsd                                                               Page 1 of 2
Date Rcvd: Apr 01, 2021                                                Form ID: pdf004                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 03, 2021:
Recip ID                 Recipient Name and Address
db                     + Ralph Levi Sanders, Jr., 561 SW 60 Ave., Plantation, FL 33317-3947
cr                     + Specialized Loan Servicing LLC, c/o Gavin Stewart, POB 5703, Clearwater, FL 33758-5703

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 03, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 1, 2021 at the address(es) listed below:
Name                               Email Address
Christian A. McCue
                                   on behalf of Mediator Christian McCue christian.mccue@mccuelaw.com
                                   ecf.mccuelaw@gmail.com;ign@mccuelaw.com;lisa.mccue@mccuelaw.com;patty@mccuelaw.com;mccuecr41107@notify.bestca
                                   se.com

Gavin N Stewart
                                   on behalf of Creditor Specialized Loan Servicing LLC bk@stewartlegalgroup.com

Matthew Tillma
                                   on behalf of Creditor THE BANK OF NEW YORK MELLON matthew.tillma@bonialpc.com

Natalie Zindorf Lea
                                   on behalf of Creditor THE BANK OF NEW YORK MELLON Natalie.Lea@bonialpc.com

Office of the US Trustee
                                   USTPRegion21.MM.ECF@usdoj.gov
                      Case 19-24331-PDR               Doc 107      Filed 04/03/21   Page 2 of 4
District/off: 113C-0                                   User: groomsd                               Page 2 of 2
Date Rcvd: Apr 01, 2021                                Form ID: pdf004                            Total Noticed: 2
Robin R Weiner
                          ecf@ch13weiner.com ecf2@ch13weiner.com


TOTAL: 6
                    Case 19-24331-PDR       Doc 107       Filed 04/03/21    Page 3 of 4




         ORDERED in the Southern District of Florida on April 1, 2021.



                                                           Peter D. Russin, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

         In re:                                            CASE NO.: 19-24331-PDR

         Ralph Levi Sanders, Jr.,
                                                           CHAPTER 13
                                     Debtor.
                                                      /

                   ORDER GRANTING EX PARTE MOTION TO CONTINUE HEARING

                  THIS MATTER came before the Court upon the pro se 'HEWRU·VEx Parte Motion

         to Continue Hearing WKH´Motionµ (Doc. 104). After reviewing the Motion, the case file, and

         finding good cause, it is ORDERED that the hearing on the Motion is Continued to be

         heard on May 3, 2021 at 1:00 p.m. by telephone through Court Solutions, the

         &RXUW·VWHOHSKRQLF VHUYLFH SURYLGHU  $SSHDUDQFHVWKURXJK &RXUW 6ROXWLRQVPD\ EH

         arranged at www.court-solutions.com/SignUp not later than 3:00 p.m. the business

         day prior to the hearing. If you are unable to register online, you may register by

         telephone at (917) 746-7476.
         Case 19-24331-PDR     Doc 107       Filed 04/03/21   Page 4 of 4



                                      ###

Copies Furnished To:
Debtor
Counsel for Specialized Loan Servicing, LLC
Chapter 13 Trustee




                                         2
